Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the application filed on 11/15/2018. Currently claims 1-20 are pending in the application.

Claim Objections

	Claim 10 is objected as being dependent on itself. Appropriate correction is requested. For the purpose of prosecution, the examiner considers it as dependent on claim 9.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 11 are rejected under 35 U.S.C.102 as being anticipated over Kim (WO 03/099539 A1), hereafter, referred to as “Kim”. 

Regarding claim 1, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –based material) as main components, and more particularly, forming of a biodegradable compound having a composite characteristic of hard surface property (abstract) through dehydration bridging due to water-plasticizing and condensation polymerization (page 5, lines 11-18). Kim teaches to use the biodegradable compound in which xylem powder is used in a concentration of 10 to 90 wt.% relative to the total solid material of the compound (page 5, lines 19-22), and use of compounding water to make the compound, by dissolving the constituents in a mixture, at a concentration of 1 to 90 wt.% relative to the total solid material of the compound to disperse the ingredients, so that they are homogeneously dispersed to form an aqueous slurry state (page 5, lines 28-31).



Kim further teaches in an example (example 21), that the sheets were formed by putting the slurry material on a female mold and then compressed with a male mold , and heated to 220 °C,  and the heat provides the sheets with drying action and with plasticity of the sheet material (page 110, lines 5-8).

Kim also teaches the application of first layer and a second layer by teaching that the molded and dried article (sheets) may require additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage. These additional surface treatment processes for supplementing the performance include coating, lamination, or a combination thereof - using i.e., coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). The sheets or the molded articles, therefore, can be coated or applied for surface treatment with coating materials (page 96, lines 11-12), that may include an adhesive layer for the coating layer.  The purpose of coating process is to protect the content by forming a uniform film on the sheet surface. Kim also teaches that the coating can be applied during the sheet formation process or the production formation process, or after products are formed.  Additionally, Kim also teaches that a specific coating process and material can be chosen depending on the variables of the sheet surfaces and the coating 

	Regarding claim 2, Kim teaches that the processing step comprises processing a recycled product by teaching that recycling and biodegradability is promoted as these products decompose in water easily (page 16, lines 6-8).

Regarding claim 11, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –based material) as main components, and more particularly, forming of a biodegradable compound having a composite characteristic of hard surface property (abstract) through dehydration bridging due to water-plasticizing and condensation polymerization (page 5, lines 11-18). Kim teaches the use of the process to form articles such as cosmetic boxes (equivalent to protective case), molded article containers etc. (page 102, line 32). Additionally formation of the protective case would be considered intended application.  Kim teaches to use the biodegradable compound in which xylem powder is used in a concentration of 10 to 90 wt.% relative to the total solid material of the compound (page 5, lines 19-22), and use of compounding water to make the compound, by dissolving the constituents in a mixture, at a concentration of 1 to 90 wt.% relative to the total solid material of the compound to disperse the ingredients, so that they are homogeneously dispersed to form an aqueous slurry state (page 5, lines 28-31). Kim also teaches that the processing step comprises processing a recycled 

Kim further teaches in an example (example 21), that the sheets were formed by putting the slurry material on a female mold and then compressed with a male mold , and heated to 220 °C,  and the heat provides the sheets with drying action and with plasticity of the sheet material (page 110, lines 5-8).

Kim also teaches the application of first layer and a second layer by teaching that the molded and dried article (sheets) may require additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage. These additional surface treatment processes for supplementing the performance include coating, lamination, or a combination thereof - using i.e., coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). The sheets or the molded articles, therefore, can be coated or applied for surface treatment with coating materials (page 96, lines 11-12), that may include an adhesive layer for the coating layer.  The purpose of coating process is to protect the content by forming a uniform film on the sheet surface. Kim also teaches that the coating can be applied during the sheet formation process or the production formation process, or after products are formed.  Additionally, Kim also teaches that a specific coating process and material can be chosen depending on the variables of the sheet surfaces and the coating compounding materials (page 97, lines 3-9), where the coating material include PVA, polyvinylacetate, polyacrylate, polyamide, polyurethane etc. (page 98, lines 9-17).

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Okamoto et al. (US Patent Application Publication Number 2016/0355711 A1), hereafter, referred to as “Okamoto”.

Regarding claim 3, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of cellulose –based fiber material as main components. Kim also teaches additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage, that includes coating, lamination, or a combination thereof - using coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). But Kim fails to explicitly teach the use of epoxy resin as the first layer application for the formed product.  However, Okamoto teaches the use of epoxy resin as adhesives that exhibits low shrinkage and excellent adhesiveness (abstract, para. [0001]) for products with lighter and thinner applications. Okamoto also teaches that the method for 

Regarding claim 4, Kim teaches the use of food oil (page 98, line 16) as part of organic coating material, which for most purpose would be a plant-based oil.

Claims 5-6 are rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Sullivan et al. (US Patent Application Publication Number 2015/0038265 A1), hereafter, referred to as “Sullivan”.

Regarding claims 5-6, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of cellulose –based fiber material as main components. Kim also teaches additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage, that includes coating, lamination, or a combination thereof - using coating materials, adhesives, or a combination thereof (page 94, 

Claim 7 is rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Byrns (US Patent Number 4,615,464), hereafter, referred to as “Byrns”.  

Regarding claim 7, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –

Kim teaches the molding of slurry using a mold by teaching in an example (example 21), that the sheets were formed by putting the slurry material on a female mold and then compressed with a male mold, and heated to 220 °C, and the heat provides the sheets with drying action and with plasticity of the sheet material (page 110, lines 5-8).

Kim also teaches the application of first layer and a second layer by teaching that the molded and dried article (sheets) may require additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage. These additional surface treatment processes for supplementing the performance include coating, lamination, or a combination thereof - using i.e., coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). The sheets or the molded articles, therefore, can be coated or applied for surface treatment with coating materials (page 96, lines 11-12), 

Therefore, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –based material) as main components to form parts of articles such as cosmetic boxes (equivalent to protective case) (page 102, line 32). It would have been obvious to any ordinary artisan to use the same process to form a second molded article that would be part of the overall protective case. In fact, it is stated in MPEP 2144.04 (VI)(B) when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of Kim for producing the second molded article by mere multiplication. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

But Kim fails to explicitly teach the assembling of the first molded material to the second molded material to for the protective case. However, Byrns teaches in Fig. 1 the coupling of two 

Claim 8-9 are rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Ramadas et al. (US Patent Application Publication No. 2014/0252342 A1), hereafter, referred to as “Ramadas”.

Regarding claim 8-9, Kim also teaches the application of first layer and a second layer by teaching that the molded and dried article (sheets) may require additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage. These additional surface treatment processes for supplementing the performance include coating, lamination, or a combination thereof - using i.e., coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). The sheets or the molded articles, therefore, can be coated or applied for surface treatment with coating materials (page 96, lines 11-12), that may include an adhesive layer for the coating layer.  The purpose of 

Kim teaches that the waterproof coating is preferable for the articles contacting water or where the sheets are used for the containers contacting foods. Additionally polymer coating materials can be utilized as an adhesive for heat sealing. Wax and wax mixtures, especially natural and synthetic wax provide a barrier to water, oxygen, and organic liquids such as grease or oil. But Kim fails to teach the use of application of the layer multiple time (third and fourth layer) on the molded material.  However, Ramadas teaches the concept of repeated application of layers by teaching that the coating of barrier layer and sealing layer is repeated for a predetermined number of times to obtain a multilayer film with a desired barrier property (para. [0112]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ramadas and, combine the concept of applying a third layer to the article and a fourth layer to the article in same sequence of first and second layer on the base layer, because it would achieve a desired moisture/gas barrier property, which would be an improvement for the product made (KSR Rationale A, MPEP 2143).

Claim 10 is rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Ramadas et al. (US Patent Application Publication No. 2014/0252342 A1), in view of Sullivan et al. (US Patent Application Publication Number 2015/0038265 A1).

Regarding claim 10, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of cellulose –based fiber material as main components. Kim also teaches additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage, that includes coating, lamination, or a combination thereof - using coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). But Kim fails to explicitly teach the use of polyurea/polyurethane as the second layer application for the formed product.  However, Sullivan teaches that the outer cover layer of a composite structure (golf ball) is preferably formed from a castable or reaction injection moldable polyurethane, polyurea, or copolymer or hybrid of polyurethane/polyurea (para [0067]). Sullivan also teaches that the cover material is preferably thermosetting, but may be thermoplastic, and preferably has a surface hardness within a range having a lower limit of 30 or 40 Shore.  Sullivan further teaches that the materials of the core layers may comprise of cellulose fiber fillers (para. [0030]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sullivan and substitute the cover layer with a hybrid of polyurea/polyurethane coating, to obtain predictable result by providing a hard top cover layer, which would be an essential feature for a hard surface apparatus (KSR Rationale B, MPEP 2143).

Claim 12-13 are rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Okamoto et al. (US Patent Application Publication Number 2016/0355711 A1), in view of Sullivan et al. (US Patent Application Publication Number 2015/0038265 A1).

Regarding claim 12, Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of cellulose –based fiber material as main components. Kim also teaches additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage, that includes coating, lamination, or a combination thereof - using coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2). But Kim fails to explicitly teach the use of epoxy resin as the first layer application for the formed product.  However, Okamoto teaches the use of epoxy resin as adhesives that exhibits low shrinkage and excellent adhesiveness (abstract, para. [0001]) for products with lighter and thinner applications. Okamoto also teaches that the method for coating a substrate with the epoxy resin adhesive is not particularly limited, and includes the substrates of wood, paper, film products including cellulose based products (para. [0071-0072]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Okamoto and substitute the adhesive of Kim with that of epoxy resin as taught by Okamoto, because that would provide excellent adhesiveness and also low shrinkage which would be highly desirable for a composite product for long term durability (KSR Rationale B, MPEP 2143). Since both the references deal 

But Kim and Okamoto fail to explicitly teach the use of polyurea/polyurethane as the second layer application for the formed product.  However, Sullivan teaches that the outer cover layer of a composite structure (golf ball) is preferably formed from a castable or reaction injection moldable polyurethane, polyurea, or copolymer or hybrid of polyurethane/polyurea (para [0067]). Sullivan also teaches that the cover material is preferably thermosetting, but may be thermoplastic, and preferably has a surface hardness within a range having a lower limit of 30 or 40 Shore.  Sullivan further teaches that the materials of the core layers may comprise of cellulose fiber fillers (para. [0030]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sullivan and substitute the cover layer with a hybrid of polyurea/polyurethane coating to obtain predictable result by providing a hard top cover layer, which would be an essential feature for a protective case (hard surface) apparatus (KSR Rationale B, MPEP 2143). 

Regarding claim 13, Okamoto teaches that the process comprises of heating the first molded material after applying the first layer to cure the first layer, by teaching curing and drying of the epoxy layer (para. [0076]).

Claim 14 is rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Byrns (US Patent Number 4,615,464).

Regarding claim 14, the rejection of claim 11 applies here. Kim teaches to form a molded article using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –based material) as main components to form parts of articles such as cosmetic boxes (equivalent to protective case) (page 102, line 32). It would have been obvious to any ordinary artisan to use the same process to form a second molded article that would be part of the overall protective case. In fact, it is stated in MPEP 2144.04 (VI)(B) when a single element is taught in the prior art but the plurality of the element was not taught, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the process of Kim for producing the second molded article by mere multiplication. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

But Kim fails to explicitly teach the coupling of the first molded material to the second molded material to for the protective case. However, Byrns teaches in Fig. 1 the coupling of two molded material (a cover and a base) by joining the cover and the base to form a protective container. Byrnes also teaches that the cover and base are similar in construction and identical so that they can be formed from the same mold (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Byrns, and combine the concept of assembling (coupling) the first molded material to the second molded material, because combining the known method would 

Claims 15-20 are rejected under 35 U.S.C.103 as being obvious over Kim (WO 03/099539 A1), in view of Xu et al. (US Patent Number 6,391,436), hereafter, referred to as “Xu”, in view of Byrns (US Patent Number 4,615,464).
 
Regarding claim 15, Kim teaches to form a molded article (equivalent to a shell) using biodegradable natural polymer matrix utilizing high contents of xylem and grain powders (equivalent to cellulose –based material) as main components, and more particularly, forming of a biodegradable compound having a composite characteristic of hard surface property (abstract) through dehydration bridging due to water-plasticizing and condensation polymerization (page 5, lines 11-18). Kim teaches the use of the process to form articles such as cosmetic boxes (equivalent to protective case), molded article containers etc. (page 102, line 32). Additionally formation of shells thereby to form the protective case would be considered intended application.  Kim further teaches in an example (example 21), that the sheets were formed by putting the slurry material on a female mold and then compressed with a male mold to form the shaped article, and heated to 220 °C,  and the heat provides the sheets with drying action and with plasticity of the sheet material (page 110, lines 5-8). It would have been obvious to any ordinary artisan to use the same process to form a second molded article (shell) that would be part of the overall protective case. In fact, it is stated in MPEP 2144.04 (VI)(B) In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Kim also teaches that the matrix for preparing the compound of the consists of fiber based material, a fibroid material, a binder of thermoplastic resin and a group of carbohydrates,  functional additives, and water as a solvent and a plasticizer. But Kim fails to explicitly teach the infusing of the natural fiber based material with an epoxy resin to form an uncured composite material. However, Xu teaches the process of  enclosing a partially impregnated prepreg in a vacuum envelope, said partially impregnated prepreg comprising a fiber layer partially impregnated with a epoxy resin composition (column 4, line 10); and heating said partially impregnated prepreg under vacuum to withdraw air present in said partially impregnated prepreg and to cause said resin composition to fully infuse into said fiber layer and to cure thereby forming said void-free laminate (abstract; column 3, lines 51-61).  Xu also teaches to heat the impregnated composition at a temperature of 55 °C to 75 °C to cure the composite material. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xu and combine the infusion of epoxy resin to the fiber based prepreg material, because combining the Xu process with the Kim process would result in void free laminate article, which would be an improvement over 

But Kim and Xu fail to explicitly teach the coupling of the first molded material to the second molded material to for the protective case. However, Byrns teaches in Fig. 1 the coupling of two molded material (a cover and a base) by joining the cover and the base to form a protective container. Byrnes also teaches that the cover and base are similar in construction and identical so that they can be formed from the same mold (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Byrns, and combine the concept of assembling (coupling) the first molded material to the second molded material with the process of Kim-Xu, because combining the known method would yield a predictable result by forming a protective case (KSR Rationale A, MPEP 2143). Since the references deal with molded articles, one would have reasonable expectation of success from the combination. 

Regarding claim 16, Kim teaches to cure the article in a heat press by teaching to manufacture the laminate by putting the slurry material on a female mold and then compressed with a male mold and heated to 220 °C to form the shaped article (page 110, lines 5-11).

Regarding claim 17, Kim teaches that the natural fiber base material is selected from a group consisting of cellulose based material, basalt fiber, flax, kenaf, coir, jute, bamboo, and hemp by teaching that to use the materials that include various plant fibers (known as secondary fibers) such as reeds, bamboos, straw, flax hemp fibers, Manila hemp, hemp, and sugar canes (page 56, line32-page57, line 2).

Regarding claim 18, Byrns teaches in Fig. 1 and 3, that the coupling the first article (shell) to the second article (shell) includes attaching pairs of hinges (element 20) to the first and the second article.

Regarding claim 19, Xu teaches in Fig. 1 that the infusing includes enclosing the natural fiber base material and the epoxy resin in a bag (element 22, vacuum envelope), coupling a vacuum pump to the bag, and pumping air out of the bag with the vacuum pump (not shown in figure) using vacuum valve (element 24).

Regarding claim 20, Kim teaches the application of coating process by teaching that the molded and dried article may require additional surface treatment to supplement the performance according to the characteristics necessary for them and the final usage. These additional surface treatment processes for supplementing the performance include coating, lamination, or a combination thereof - using i.e., coating materials, adhesives, or a combination thereof (page 94, line 11-19; page 95 lines 1-2).  The purpose of coating process is to protect the content by forming a uniform film on the surface. Kim also teaches that the coating can be 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742